UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto (Commission File No.)001-33531 AEROGROW INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 46-0510685 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6075 Longbow Drive, Suite 200 Boulder, Colorado 80301 (303)444-7755 (Address, including zip code and telephone number, including area code, of registrant's of principal executive office) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, par value $0.001 per share OTC Bulletin Board Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNo ý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No ý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of the Form10-K or any amendment to the Form10-K. o . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Noý The aggregate market value of the voting common stock held by non-affiliates of the registrant as of September 30, 2010 was $1,101,721, the last day of the Company’s most recent second quarter.For the purpose of the foregoing calculation only, all directors and executive officers of the registrant and owners of more than 5% of the registrant's common stock are assumed to be affiliates of the registrant. This determination of affiliate status is not necessarily conclusive for any other purpose. The number of shares of the registrant's common stock outstanding as of July 29, 2011 is 19,244,160. DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents AeroGrow International Inc. Annual Report on Form10-K Year Ended March 31, 2011 Table of Contents PART I Page Item1. Business 1 Item1A. Risk Factors 9 Item1B. Unresolved Staff Comments 16 Item2. Description of Property 16 Item3. Legal Proceedings 16 Item4. Reserved 16 PART II Item5. Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item6. Selected Financial Data 18 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item7A. Quantitative and Qualitative Disclosures About Market Risk 42 Item8. Financial Statements 42 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 42 Item9A. Controls and Procedures 42 Item9B. Other Information 43 PART III Item10. Directors, Executive Officers and Corporate Governance 44 Item11. Executive Compensation 49 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 58 Item13. Certain Relationships and Related Transactions, and Director Independence 60 Item14. Principal Accountant Fees and Services 61 PART IV Item15. Exhibits, Financial Statement Schedules Signatures 62 This Annual Report on Form10-K (“Annual Report”) for AeroGrow International, Inc. (“AeroGrow,” the “Company,” “we,” “our” or “us”), including the “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” contains forward-looking statements regarding future events and our future results that are based on current expectations, estimates, forecasts, and projections about the industry in which we operate and the beliefs and assumptions of our management. Words such as “expects,” “anticipates,” “targets,” “goals,” “projects,” “may,” “will,” “would,” “could,” “intends,” “plans,” “believes,” “seeks,” “estimates,” variations of such words, and similar expressions are intended to identify such forward-looking statements. These forward looking statements may include, among others, statements concerning our expectations regarding our business, growth prospects, revenue trends, operating costs, working capital requirements, access to funding, competition, results of operations and other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts. These forward-looking statements are only predictions that are subject to risks, uncertainties, and assumptions that are difficult to predict. Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. Factors that might cause or contribute to such differences include, but are not limited to, those discussed in this Report under the section entitled “Risk Factors” in Item1A of PartI and elsewhere, and in other reports we file with the SEC, specifically the most recent reports on Form10-Q. While forward-looking statements are based on reasonable expectations of our management at the time that they are made, you should not rely on them. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. Table of Contents PART I ITEM 1.BUSINESS Our Business AeroGrow is a developer, marketer, direct-seller, and wholesaler of advanced indoor garden systems designed for consumer use and priced to appeal to the gardening, cooking, and healthy eating, and home and office décor markets. To date, we have launched multiple lines of proprietary indoor gardens, more than 50 corresponding proprietary seed kits, and various cooking, gardening and décor accessories, both nationally and internationally. As of March 31, 2011, we had manufactured and shipped 1,035,690 AeroGarden® units and 2,324,062 replacement seed kits to consumer and retailers worldwide.We commenced initial marketing and distribution of our products in March 2006 through retail distribution.We have expanded these marketing efforts to encompass direct-to-consumer sales channels, which include direct television, internet, and our own in-house direct mail catalogue, online retailers, home shopping networks, and international markets. Our principal products are indoor gardens and proprietary seed kits that allow consumers, with or without gardening experience, the ability to grow vegetables such as tomatoes, chili peppers and salad greens, fresh herbs including cilantro, chives, basil, dill, oregano, and mint, and flowers such as petunias, snapdragons, pink geraniums and phlox. Consumers can also plant and grow their own seeds using our proprietary “grow anything” kits, or use their AeroGardens as seed starters for their outdoor gardens with our “garden starter” trays. Our indoor gardens are designed to be simple, consistently successful, and affordable. We believe that our focus on the design and features of our indoor gardening products made them the first of their kind on the consumer market.This conclusion was reached on the basis of market research, and a review of potentially competitive products offered at all ranges of functionality and price. We believe that our products allow almost anyone, from consumers who have no gardening experience to professional gardeners, to produce year-round harvests of a variety of herbs, vegetables, and flowers, regardless of season, weather, or availability of natural light. We believe that our indoor gardening products’ unique and attractive designs make them appropriate for use in almost any location, including kitchens, living areas, and offices. Our indoor gardening units are sold through different channels designed to match customer needs and interests with the appropriate garden unit features and benefits at prices ranging from approximately $100 to $230, depending on size, design elements, light intensity and other automated features. Corporate History AeroGrow International, Inc. (“AeroGrow”) was formed as a Nevada corporation on March 25, 2002. AeroGrow merged with Wentworth I, Inc., a Delaware corporation on February 24, 2006, and AeroGrow was the surviving corporation. After more than three years of initial research and product development, we began sales activities in March 2006. Since that time, we have expanded our operations and currently distribute our products through multiple sales channels.We have developed direct sales channels including web sales, direct television sales, including infomercials and 60 and 120 second television commercials, and a direct mail catalogue business with approximately 2.8 million catalogues mailed in our fiscal year ended March 31, 2011 (“Fiscal 2011”).AeroGarden products are also sold through an estimated 575 retail storefronts in North America, and in nine countries internationally.We have expanded our product lines, and now offer more than 15 different indoor garden models, more than 50 seed kits, and various gardening and kitchen accessories. 1 Table of Contents Hydroponics Industry - Background Hydroponics is the science of growing plants using nutrients suspended in water instead of soil. Used commercially worldwide, hydroponics is considered an advanced and often preferred crop production method. Hydroponics is typically used inside greenhouses to give growers the ability to better regulate and control nutrient delivery, light, air, water, humidity, pests, and temperature. Hydroponic growers benefit by producing crops faster and with higher crop yields per acre than traditional soil-based growers. Aeroponic technology is derived from hydroponics and occurs when plant roots are suspended in an air chamber and bathed with a nutrient solution. We believe that the aeroponic technology used in our indoor gardening products is a technological advance over most hydroponic growing systems because plant roots are partially suspended in air and allowed direct access to oxygen, while being bathed in a highly oxygenated, nutrient rich solution.For these reasons, we believe the use of a well-designed and maintained aeroponic system can yield increases in growth rates and plant survival when compared to most hydroponic or soil-based systems. Until the development of our indoor gardening products, certain barriers prevented hydroponic or aeroponic technology from being incorporated into mainstream, mass-marketed consumer products, including: · Consumers generally lack the specialized knowledge required to select, set up, operate, and maintain the various components for a typical hydroponic or aeroponic system, including growing trays, irrigation channels, growing media, nutrient reservoirs, and nutrient delivery systems consisting of electronic timers, pumps, motors, tubing, and nozzles; · Consumers generally do not possess the specialized knowledge required to select, set up, operate, and maintain the varied indoor lighting systems that are necessary to grow plants indoors in the absence of adequate natural light; · Consumers are often unable to properly mix and measure complex hydroponic nutrient formulas, which change depending on the plant variety and the stage of plant growth; · Consumers are unable to deal with the problem of nutrient spoilage; and · Federally-mandated water quality reports show that the water in many large cities is not suitable for hydroponic or aeroponic growing and requires treatments in order to sustain growth. Our research led us to believe that these complexities have been accepted in existing hydroponic market channels because these manufacturers have generally focused their product development and marketing efforts on satisfying the needs of the commercial greenhouse and dedicated hobbyist markets. These users are motivated to gain the specialized knowledge, equipment and experience currently required to successfully grow plants with these products.Our research indicated that the hydroponic growing equipment currently available in these markets is bulky, expensive and comprised of many, often unintegrated, parts. We believe that the complexities of currently available commercial hydroponic and aeroponic products fail to address the needs and wants of the mass consumer market, leaving that market unserved. We further believe that our trade secrets, patented and patent-pending inventions, and companion technologies have simplified and improved hydroponic and aeroponic technologies and have enabled us to create an indoor hydroponic and aeroponic gardening system appropriate for the mass consumer market. Our Proprietary Technology We spent the years between the concept development and today innovating, simplifying, and integrating our proprietary technologies and inventions into a family of “plug and grow” indoor gardening products and related seed kits specifically designed and priced for the mass consumer market. We have used this technology platform to develop more than 15 different models of indoor gardens, each with different features and technology groupings, priced from approximately $100 to $230.We have filed 18 patent applications in the United States and internationally to protect our inventions, and seven patents have been issued (four in the United States and three internationally).Following is a description of our proprietary technologies and inventions that are used in our indoor garden system and seed kits. Rainforest Nutrient Delivery System. Our “rainforest” nutrient delivery system combines our patent-pending technologies with features from several hydroponic and aeroponic methodologies into a proprietary system that leaves plant roots suspended in an air gap.Plant roots take oxygen directly out of the air and, in testing of aeroponic systems by multiple different sources, including lettuce studies by NASA Small Business Innovation Research, plants grow faster as a result. 2 Table of Contents Advanced Growing System.Our Advanced Growing System (“AGS”) is available on several of our indoor gardens and combines features from our rainforest delivery system with new technologies that deliver increased nutrient oxygenation, faster, healthier root growth, decreased needs for consumer maintenance, and increased product reliability.With AGS, plant roots are suspended in air in a 100% humid aeroponic chamber and then grow into a continuously oxygenated nutrient bath. Pre-Seeded Bio-Grow Seed Pods. Our proprietary bio-grow seed pods include pre-implanted, specially selected seeds, a growing medium, removable bio-dome covers, and a grow basket. Microprocessor-Based Control Panel and Nutrient Cycle Delivery System. Microprocessor-based control panels can include automated grow lights to ensure that plants receive proper lighting can feature nutrient and water reminder systems that alert consumers to add water and nutrients when needed.In addition, several systems allow consumers to select from multiple plant types (for example, lettuce, herbs, tomatoes, or flowers) and the system then automatically adjusts and optimizes the nutrient, water and lighting cycles based on the plant variety selected.In addition, some systems take into account stage of growth of the specific plants when optimizing these factors. Custom Nutrients and Automatic pH Adjustment. We have developed patented nutrient solutions designed specifically to deliver the proper nutrients to plants, while offering consumers a user-friendly application methodology. Plant specific nutrients are included with each seed kit, and consumers simply add them when instructed by the microprocessor-based nutrient reminder. The pre-measured and mixed nutrients eliminate the need for measuring and mixing multi-part nutrient formulas and storing various nutrients in separate containers. Also formulated into the nutrients is a proprietary buffer that automatically adjusts tap water from around the country to the right pH ranges for plant growth.Without this adjustment, tap water from many areas in the country will severely limit or inhibit plant growth in most aeroponic and hydroponic systems. Integrated and Automated Lighting System. Hydroponic systems typically do not incorporate built-in lighting systems. Our indoor gardening products include built-in adjustable grow lights with ballast, reflector hood, grow bulbs and an electronic timer. Our integrated lighting systems include high-output compact fluorescent light bulbs that deliver a spectrum and intensity of light designed to optimize plant growth without natural light. In addition, our lighting system is fully automated and controlled by our microprocessor-based control panel described above. Variations in lighting are a differentiator in our product lines, and we have several gardens on the market with “50% more light and twice the height” of our initial gardens, allowing consumers to grow larger plants such as full-sized tomatoes in our indoor gardens, and deliver higher yields. New Technologies in Development.Although we have scaled down our research and development activities in the last few years, we continue to develop incremental improvements in lights, nutrients, oxygenation, seed variety selection, and style and design innovation that are introduced to products on an ongoing basis. 3 Table of Contents Markets Based on our sales experience to date and our existing channels of distribution, and supplemented by our own formal and informal market research consisting of individual consumer interviews, focus groups, blog monitoring, customer modeling, and Internet survey responses, we believe that our indoor gardening products appeal to a broad spectrum of consumers across multiple areas of interest.We believe that our products appeal to at least four major market segments: Gardener Market. The 2010 National Gardening Survey conducted by the National Gardening Association states that gardening is America’s number one hobby with more than 81 million households active in gardening.Based upon this survey, there were estimated to be 36 million households participating in food gardening and 13 million households participating in fresh herb gardening.We believe that our indoor gardening products and related products offer both expert and novice gardeners several major benefits not readily available through traditional gardening methods, including: · the ability to grow fresh herbs, lettuces, vegetables, tomatoes, and flowers year-round, regardless of indoor light levels or seasonal weather conditions, · the ability to easily start plants indoors during colder months and then transplant them outdoors at the onset of the outdoor growing season, · the ability to use stem cuttings to propagate multiple reproductions of the desired plants in our indoor gardening products, and · the ease of growing in our indoor gardens, in contrast to the toil associated with traditional gardening, including preparing the soil, planting, thinning, weeding, watering, and removing pests. “Want-to-be” Gardener Market. We believe that many people have an interest in gardening but lack the knowledge, confidence, available space, equipment, or time to garden. We have observed the following barriers that often prevent people from gardening: · gardening requires an ongoing time commitment, · apartment, high-rise, and condominium dwellers often lack the land needed for a traditional garden, · gardening requires physical work, which can be a significant barrier to people with limited mobility or health issues, · buying the necessary equipment to garden can be expensive, and · gardening requires knowledge and expertise. We believe that our indoor gardening products overcome many of these barriers and provide a simple, convenient way for many current non-gardeners to begin to garden. Cooking and Healthy Eating Market. Many Americans enjoy cooking as a hobby.Consumers in this market include: · people interested in cooking who would appreciate the convenience and satisfaction of having a readily available supply of fresh-cut herbs to flavor soups, salads, and other dishes, · people who prefer the distinctive texture and taste of freshly picked, vine-ripened tomatoes, basil, lettuces, and other vegetables over days-old supermarket produce, and · people interested in healthy, pesticide-free foods for themselves and their families, reflecting both the rapidly growing interest in naturally and organically grown foods and the increasing number of people who, for health or weight concerns, include salads and fresh vegetables as part of their families’ diets. We believe that our indoor gardening products are embraced in this market by people who understand the value of having an ongoing supply of fresh herbs and fresh produce throughout the year. Home and Office Décor Market. Flowers are frequently used to brighten homes and offices around the world. It is difficult to readily grow flowers indoors due to a lack of sufficient light and growing knowledge. As a result, people often use cut flowers, which are expensive, short-lived, and require ongoing maintenance. Our indoor gardening products enable colorful and fragrant flowers to be easily grown indoors year-round. Flowers grown with our indoor gardening products will last for months with minimal care and maintenance. Flowers can be grown in a wide variety of indoor locations, including kitchen and bathroom countertops, living rooms, bedrooms, family rooms, offices, work stations, waiting rooms, and lobbies. 4 Table of Contents Products AeroGarden Indoor Gardens.We currently offer more than 15 different indoor garden models priced from approximately $100 to $230 and differentiated based on size, design, light intensity, degree of automation, inclusion of Adaptive Growth Technology or Advanced Growing Systems, height potential of light hoods, and inclusions of plant support systems. Currently, our AeroGarden product line is divided into four main categories: 1. AeroGarden 3 Series – The AeroGarden 3 series features the Advanced Growing System, grow lights, a smaller footprint, and an attractive, stylish design that makes it suitable for use as a decorative feature throughout the home or office.AeroGarden 3s fit easily on kitchen counters, night stands, and end tables. Some models include upgraded trim and new finish designs such as the “Ladybug” garden targeted at all-family usage.Retail prices range from $100 to $110. 2. AeroGarden 6 Series – The AeroGarden 6 series features the Advanced Growing System, grow lights, greater output than the AeroGarden 3 series, and a space-saving configuration with a 30% smaller footprint relative to our AeroGarden 7 and AeroGarden Extra series, to fit more easily on countertops and in corners for apartments, condos, and smaller kitchens. Retail price is $149. 3. AeroGarden 7 Classic Series – Our original products which feature the rainforest nutrient delivery system, automated lights, and reminder systems. Retail prices range from $170 to $190. 4. AeroGarden Extra Series – AeroGarden 7 with extended lamp arms and greater light output for growing larger vegetables.Some models also include stainless steel trim.Retail prices range from $200 to $230. AeroGarden Seed Kits.We currently offer more than 50 seed kits for use in our indoor gardening products. These seed kits include pre-seeded bio-grow seed pods and a three-to-six-month supply of nutrients, including our patented formula for adjusting water quality. Our seed kits retail at prices ranging from $15 to $30, and include: · Vegetable Gardens:cherry tomato, chili pepper, salsa garden. · Herb Gardens: gourmet herbs, Italian herbs, pesto basil. · Flower Gardens: cascading petunias, English cottage, scented blooms, mountain meadow. · Salad Gardens: salad greens, romaine lettuce. Our seed kits are sold to consumers for use with our indoor gardening products.Individual seed kits are grown by consumers for three to six months and then new seed kits may be purchased for replanting. AeroGarden Seed-Starting Kits.Our line of Seed Starting Trays and Grow Anything Kits are designed to allow consumers to plant and grow their own seeds in the AeroGarden.With our Seed Starter Trays, consumers can start up to 66 seedlings in our indoor gardens for transplant into their outdoor gardens when weather allows.With the Grow Anything Kit, consumers can grow their own seeds to maturity in the AeroGarden, or transplant seeds outdoors when weather allows. Other Accessories.To complement and expand the functionality of our indoor gardening products, we have developed a variety of accessory products including cookbooks and cooking accessories.We also offer multiple wall brackets and other shelving and support systems, which can hold multiple indoor gardens at the same time. We also offer the Herb ‘n Serve, a battery-operated herb blender and salad dressing maker, the Herb ‘n Save and Herb ‘n Ice accessories which are easy-to-use fresh herb storage devices, and many other accessory items. Future Products.Our core technology platform can be leveraged by bundling different components into new products with a wide variety of features and price points that then can be sold through a variety of direct and retail channels for use in different settings around the home or office.Examples include a desk garden series, a professional system for larger plants and vegetables, patio and deck gardens, home décor and air freshening gardens, and additional seed kits and accessories. 5 Table of Contents Integrated Marketing and Sales Channel Strategy We consider our products to be an entirely new product category. A primary objective since launch has been to maximize the exposure of the product and educate consumers on the benefits of indoor gardening through an integrated marketing and distribution strategy.We launched with a nationwide public relations campaign in 2006, and have since received extensive media exposure, with multiple features on national talk shows as well local television coverage, local and national print articles and blog and Internet pieces.We combined the public relations launch with a retail and direct strategy focusing on high visibility partners and media, including product sales through retailers, national cataloguers, home shopping channels, direct television commercials, our own in-house direct response catalogue, internet sales, and inbound and outbound telemarketing. Shift in Channel Strategy.During the fiscal year ended March 31, 2010 (“Fiscal 2010”) we determined that broad distribution through the retail channel was not appropriate for a company at our stage of development because of relatively low profit margins, high capital requirements, and the operational requirements of our retailer customers.As a consequence, we terminated our relationships with certain retailers and re-focused our efforts on building our direct-to-consumer business.As of March 31, 2010, our products were being offered in approximately 1,290 storefronts in North America, as well as through select online retailers.During Fiscal 2011, we further reduced the number of storefronts carrying our products as we focused our efforts on building relationships with only those retailers, both traditional and non-traditional, that had historically proven to be good business partners for AeroGrow.As of March 31, 2011, our products were being offered in approximately 575 storefronts in North America, as well as through select online retailers.During the fiscal year ending March 31, 2012, we anticipate that there will be a continued reduction in the number of retail outlets carrying our products. To further our strategic shift towards direct-to-consumer selling, we began investigating the network marketing channel of distribution during Fiscal 2011.Network marketing, which is also known as direct selling or multi-level marketing, involves person-to-person selling through independent distributors, which we believe represents a logical potential next step in our stated strategy to move the marketing and selling of AeroGrow products closer to the end consumer.In April 2011, we entered into a Licensing Agreement with Cyrano Partners, LLC (“Cyrano”) under which Cyrano began to offer our products in the network marketing sales channel.Simultaneously we entered into a Transaction Agreement with Cyrano to form a joint venture to pursue the network marketing sales channel, subject to the achievement of certain conditions precedent, including an obligation on the part of Cyrano to raise the capital necessary to fund the joint venture.Cyrano was unable to satisfy the funding condition precedent and, in August 2011, the Licensing Agreement and the Transaction Agreement were terminated.(For further information on the Cyrano transactions, please refer to Item 9B. Other Information of this Annual Report on Form 10-K for the year ended March 31, 2011.) Direct Response Sales. In the fall of 2006 we launched an infomercial advertising campaign, which began with 30-minute programming and has since been supplemented with 60-second and 120-second television commercials. We have since created new infomercials and commercials highlighting our products.Overall spending on TV advertising has decreased as a percentage of the overall marketing budget, as we have been cash constrained and therefore focused our spending on the most efficient media channels. In 2007, we produced and began mailing our own in-house, direct mail product catalogue, which tested successfully with a mailing of approximately 60,000 catalogues.In Fiscal 2011 we mailed approximately 2.8 million catalogues.With our catalogue sales we focus on remarketing to current customers and also prospecting for new customers using database marketing techniques. We established our first consumer product website in the fall of 2006 and in late 2007 supplemented this with search engine advertising, banner advertising, email campaigns and web affiliate programs.In the fall of 2008 we took on in-house management of many of these programs from third-party providers and have seen resulting increases in efficiency.A key focus of our web and catalogue marketing is to maximize the lifetime value of AeroGrow customers through repeat sales of our seed kits, light bulbs and accessories. During Fiscal 2011, direct response sales represented 79.3% of our total net sales. 6 Table of Contents Retail Sales. Initial shipments to retailers commenced in March 2006.Over the next several years, we rapidly grew our retail distribution and as of March 31, 2009 our products were being sold through approximately 7,500 stores in North America.In Fiscal 2010 and 2011, we reduced our sales to retailers as discussed above, and as of March 31, 2011 our products were being sold through approximately 575 stores in North America.During Fiscal 2011, sales to retailers represented 19.1% of our total net sales.Approximately 81.1% of our total sales to retailers represented sales to Canadian Tire Corporation, Amazon, and QVC.Canadian Tire Corporation represented 60.4% of our total retail sales for the fiscal year ended March 31, 2011. International Sales. We began testing international sales opportunities in the UK and Japan in late 2007, and have since expanded internationally into Australia, South Korea, Mexico, France and several other countries.During Fiscal 2011, international sales represented 1.6% of our total sales.International efforts in Fiscal 2011 were limited to supporting distribution in existing markets.Material incremental expansion into new countries is not anticipated in the immediate future, but we expect to pursue international growth in future years as and when resources allow. Competition Aeroponic and hydroponic technologies have historically been limited to ardent hobbyists and commercial growing facilities.We believe that we are the first company to develop and offer a simple dirt-free indoor growing system for the mass consumer market. Typical hydroponic manufacturers offer a range of equipment and accessories through distributors or small independent “hydro-shops” in a trade-oriented manner similar to plumbing or electrical suppliers. Purchasers typically mix and match equipment from various suppliers in an “a la carte” fashion to individually customize a large system that they then assemble on their premises.We believe that these products are substantially more expensive than our products. We believe that our simplified and complete indoor gardening products and current and planned methods of distribution offer significant benefits from these traditional hydroponic industry practices.To date, we have discovered a kitchen design firm that has tried to introduce an indoor growing system into the market, to what appears to be very limited success.In our in-house laboratory tests, these systems have performed at levels far below our own systems in terms of germination success, longevity, speed-of-growth and overall yields. However, we recognize that there are other companies that are better funded and have greater experience in producing hydroponic products in commercial markets, or that have been more successful in manufacturing or selling consumer product or soil-based gardening products. Manufacturing and Operations We source our AeroGarden products and accessory items from contract manufacturing companies that manufacture products using tooling we own, in accordance with our specifications, and subject to our intellectual property rights.During Fiscal 2011, we assembled and packaged our seed kits in our facility in Indianapolis, Indiana. We have three Chinese manufacturers of our garden products.Each is capable of manufacturing multiple garden models.We believe the existing production capacity of these manufacturers is more than sufficient to meet our garden requirements for the short-to-medium term.In addition, capacity expansion is available in a reasonable period of time with a nominal tooling investment.We also try to have multiple, dual-sourced manufacturers of our many component parts and accessories. In July 2008 we opened a company-operated distribution center in Indianapolis, Indiana where we also produced and assembled our seed kits.In May 2011, we closed this facility and moved all our North American distribution and seed kit assembly operations to a third party logistics facility in Mexico, Missouri.Indoor gardening products are shipped from China to the third-party fulfillment center in Missouri, as well as to third party distribution facilities in countries outside the North America. 7 Table of Contents Product Returns and Warranties To date, product returns have been within our expectations for both retail and direct-to-consumer sales.At retail, we generally use a “destroy in field” methodology as the cost of shipping a used product back to us often does not justify the value of the recovered unit.Some customers are obligated to ship products to our facility in order to receive credit for returned goods.In certain cases, customers are provided a fixed allowance, usually in the 1% to 2% range, to cover returned goods, which allowance is deducted from payments made by such customers.To our knowledge, our retailers are satisfied with these arrangements. Our manufacturers will provide us with replacement parts at no charge for products that are deemed defective due to materials or manufacturing complications. We record warranty liabilities at the time of sale for the estimated costs that may be incurred under our basic warranty program. The specific warranty terms and conditions vary depending upon the product sold but generally include technical support, repair parts, and labor for periods up to one year. Factors that affect our warranty liability include the number of installed units currently under warranty, historical and anticipated rates of warranty claims on those units, and cost per claim to satisfy our warranty obligation. Intellectual Property Our success and ability to compete are substantially dependent upon our internally developed technology and expertise.While we rely on patent, copyright, trade secret, and trademark law to protect our technology, we also believe that factors such as the technological and creative skills of our personnel, new product developments, frequent product enhancements, and reliable product maintenance are essential to establishing and maintaining a technology leadership position. There can be no assurance that others will not develop technologies that are similar or superior to our technology. As of March 31, 2011, we have filed eight patent applications in the United States and four patent applications internationally to protect our inventions, and of these, four United States and three international patents have been issued. We believe that the technology covered by our patent applications does not infringe on issued patents owned by others. We believe that if we fail to receive patents for any one of these patent applications, our operations will not be materially adversely affected. We believe that failure to obtain patents, however, will make it easier for competitors to bring competitive products to market. If competitive products perform better or are marketed by companies with greater financial and distribution resources than us, these competitive products may adversely affect our operations. In addition to the patents being sought, we maintain critical information about our products as trade secrets. The inventions under the patent applications have not been granted patents, and there can be no assurance that patents will be granted. In addition, we have filed, and from time to time will file, trademark applications in the United States and internationally, a number of which have been registered or allowed.We intend to prosecute to protect our products and brand equity. Each of our employees, independent contractors, interns, and consultants has executed assignment of rights to intellectual property agreements and nondisclosure agreements. The assignment of application rights to intellectual property agreements grant us the right to own inventions and related patents which may be granted in the United States and throughout the world. The nondisclosure agreements generally provide that these people will not disclose our confidential information to any other person without our prior written consent. We have also obtained, both domestically and internationally, domain names for AeroGrow.com, AeroGarden.com, AeroGarden.net, AeroGarden.tv, AeroGarden.biz, and Getthegarden.com, among others. Our success will depend upon our ability to obtain necessary intellectual property rights and protect our intellectual property rights. We cannot be certain that patents will be issued on the patent applications that we have filed, or that we will be able to obtain the necessary intellectual property rights, or that other parties will not contest our intellectual property rights. 8 Table of Contents Governmental Regulation and Certification We believe that we are complying with United States regulations concerning the shipping and labeling of seeds and nutrients. Currently, the components for the indoor garden system are UL and/or ETL certified. These certifications confirm that the products have been tested and conform to a recognized level of fire and other safety standards for consumers. Such independent third party certification is required for sales of products through many major retailers. We believe that our costs of compliance with environmental laws will not be material. Personnel As of March 31, 2011, AeroGrow employed 34 employees with 33 full-time and 1 part-time.In addition, we contract the services of part-time and project consultants on an “as needed” basis. We believe that our employee relations are good. Our outsourced business includes, but is not limited to, manufacturing, some telemarketing, infomercial production, and some fulfillment and shipping. Additional employees and/or consultants may be hired in the future as our operations grow. ITEM 1A. RISK FACTORS Our business, future performance and forward-looking statements are affected by general industry and market conditions and growth rates, general U.S. and non-U.S. economic and political conditions (including the global economy), competition, interest rate and currency exchange rate fluctuations and other events. The following items are representative of the risks, uncertainties and other conditions that may impact our business, future performance and the forward-looking statements that we make in this report or that we may make in the future. Risks Related to our Business, Products and Markets Our management and our independent registered public accounting firm, in their report on our financial statements as of and for the year ended March 31, 2011, have concluded that due to our need for additional capital, and the uncertainties surrounding our ability to raise such funding, substantial doubt exists as to our ability to continue as a going concern. Our audited financial statements for the fiscal year ended March 31, 2011, were prepared on a going concern basis in accordance with United States generally accepted accounting principles.The going concern basis of presentation assumes that we will continue in operation for the next twelve months and will be able to realize our assets and discharge our liabilities and commitments in the normal course of business and do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from our inability to continue as a going concern.Our management and our independent registered public accounting firm have concluded that due to our need for additional capital, and the uncertainties surrounding our ability to raise such funding, substantial doubt exists as to our ability to continue as a going concern.We may be forced to reduce our operating expenses, raise additional funds, principally through the additional sales of our securities or debt financings, or enter into a corporate partnership to meet our working capital needs. However, we cannot guarantee that we will be able to obtain sufficient additional funds when needed or that such funds, if available, will be obtainable on terms satisfactory to us.If we are unable to raise sufficient additional capital or complete a strategic transaction, we may be unable to continue to fund our operations, develop our product candidates or realize value from our assets and discharge our liabilities in the normal course of business.These uncertainties raise substantial doubt about our ability to continue as a going concern.If we become unable to continue as a going concern, we may have to liquidate our assets, and might realize significantly less than the values at which they are carried on our financial statements, and stockholders may lose all or part of their investment in our common stock. If we are unable to obtain needed additional capital to fund our operations over the near-term, stockholders may lose all of their investment in our common stock. During the fiscal year ending March 31, 2012, we will require additional capital to support our business, cover operational expenses, acquire inventory, invest in consumer marketing, and finance our growth.Without additional capital we will not be able to meet all of these requirements and will have to take actions to reduce costs and minimize other cash requirements.There can be no assurances given that we will be able to raise the capital we need, or that, in the absence of new capital, we will be able to reduce our cash requirements in a sufficient amount, or within the necessary timeframe, to be able to continue operating.We may need to issue equity, debt, or securities convertible into equity, which are likely to rank senior to our common stock and to dilute the current stock ownership in AeroGrow, and may cause stockholders to lose all of their investment in our common stock. 9 Table of Contents We have incurred substantial losses since inception and may never achieve profitability. Since we commenced operations in 2002, and through March 31, 2011, we incurred substantial losses, including a net loss of $7,921,740 for the twelve month period ended March 31, 2011.As of March 31, 2011, our losses have resulted in an accumulated deficit of $64,194,543.The future success of our business will depend on our ability to profitably expand sales of our AeroGarden indoor garden systems, seed kits and accessory products to consumers, and develop new product extensions and applications. We are subject to many of the risks common to developing enterprises, including undercapitalization, cash shortages, limitations with respect to financial and other resources, and insufficient scale to be self-sustaining. There is no assurance that we will ever attain profitability. Our financial condition may limit our ability to borrow funds or to raise additional equity as may be required to fund our future operations. Our ability to borrow funds or raise additional equity may be limited by our financial condition.In addition, a failure to obtain additional funding to support our working capital and operating requirements could prevent us from making expenditures that are needed to allow us to maintain our operations. Our cash and cash equivalents may not be sufficient to fund our operations beyond the second fiscal quarter of the fiscal year ending March 31, 2012. Assuming our current costs of operations remain relatively unchanged over the next several months, we believe that our present cash and cash equivalents, combined with our projected results from operations, may not be sufficient to fund our operations beyond the second fiscal quarter of the fiscal year ending March 31, 2012.Unless we are able to raise additional funds from our financing efforts prior to such time, we may not be able to support our operations and may be forced to cease operations, dissolve the company, or file for bankruptcy. We have shifted the focus of our business strategy toward the direct-to-consumer sales channels. Failure to successfully develop our position in these channels could have an adverse impact on our future results of operations. During Fiscal 2010, we announced a strategic shift to increase our focus on the direct-to-consumer business channels. Since then we have dedicated a larger proportion of our capital and human resources to develop these channels. Successfully growing these channels will require that we invest in revenue-generating media to attract new customers, effectively target our marketing messages to consumers, and develop ongoing relationships with consumers through excellence in our fulfillment, shipping and customer service operations. There can be no assurances given that we will be successful in achieving these requirements, or that we can do so on a timely basis. In the event we do not succeed in developing the direct-to-consumer channels as we intend, there could be a material adverse impact on our future results of operations. We have effectively transitioned our business away from the retail distribution channel.Unless our direct-to-consumer strategy is successful, this change in channel strategy could have a material adverse impact on our business. In the fiscal year ended March 31, 2011, approximately 19.1% of our net sales were to retailer customers.Our transition to a direct-to-consumer business model has resulted in our discontinuing sales to all but one of our former retailer customers.Unless the direct-to-consumer distribution model is successful, this change could have a material adverse impact on our business and our financial results. 10 Table of Contents We currently sell to only one major “brick and mortar” retailer customer, Canadian Tire Corporation (“CTC”).The loss of this customer could have a material adverse impact on our business. In Fiscal 2011, our net sales to CTC totaled $1,303,657, representing 11.5% of our total net sales.The loss of CTC as a customer, or a significant decline in orders from CTC could materially affect our sales of indoor garden systems, seed kits and accessories, and therefore have a material adverse impact on our financial results. Because we have a limited operating history, we may not be able to successfully manage our business or achieve profitability. We have a limited operating history upon which to base an evaluation of our prospects and the potential value of our common stock.Since commencing operations in 2002, we have not achieved profitability in any fiscal year.We are confronted with the risks inherent in an early stage company, including difficulties and delays in connection with the production and sales of our indoor garden systems, reliance on a small number of products and manufacturers, operational difficulties, and difficulty in estimating future sales, production requirements and costs, and administrative costs.If we cannot successfully manage our business, we may not be able to generate future profits and may not be able to support our operations.We are likely to incur additional expenses and losses in the further implementation of our business plan.We may not be able to improve operations and therefore may never become profitable. A worsening of the United States economy could materially adversely affect our business. The success of our business operations depends significantly on consumer confidence and spending, which deteriorated during the recent worldwide economic downturn.A continuation or re-occurrence of the economic downturn, and the consequent impact on consumer spending, could adversely impact our revenue, ability to market our products, build customer loyalty, or otherwise implement our business strategy.If the current economic situation persists, or deteriorates significantly, our business could be negatively impacted. Our future depends on the success of our indoor garden systems, seed kits and accessory products. We do not know if our indoor garden systems, seed kits and accessory products will generate consumer acceptance on a broader scale. We have introduced our indoor garden systems and seed kits as new products to consumer markets unfamiliar with their use and benefits.Although we believe that we have penetrated only a small portion of the potential market for our products,we cannot be certain that our products will generate widespread consumer adoption.If consumers do not purchase our products in sufficient numbers, we will not be profitable. If we are unable to recruit, train and retain key personnel necessary to operate our business, our ability to successfully manage our business and develop and market our products may be harmed. To maintain our business position, we will need to attract, retain, and motivate highly skilled design, development, management, accounting, sales, merchandising, marketing, and customer service personnel.Competition for many of these types of personnel can be intense, depending on general economic conditions, alternative employment options, and job location.As a result, we may be unable to successfully attract or retain qualified personnel. Additionally, any of our officers or employees can terminate their employment with us at any time. The loss of any key employee, or our inability to attract or retain other qualified employees, could harm our business and results of operations. As a result of the economic downturn, decline in consumer spending and the consequent impact on the sales of our products, we restructured our operations and implemented a substantial workforce reduction.These actions could adversely impact the morale and performance of our remaining employees and our ability to hire new personnel. Our business was adversely impacted by the deterioration in the global economy and the consequent impact on our various channels of distribution.We restructured our business operations in order to re-size our overhead costs and streamline our distribution, fulfillment, and manufacturing operations.This resulted in a substantial decrease in the number of our full-time employees.These restructuring actions and headcount reductions could have unintended impacts on our remaining employees, could lead to a decline in employee morale, and could lead to a loss of additional personnel over and above the level desiredby the Company.In the event of such employee attrition, we may not be able to replace the lost personnel on a timely basis, or with individuals having the same level of skills.In either case, our operations and our financial performance could be adversely impacted. 11 Table of Contents Our marketing strategies may not be successful, which would adversely affect our future revenue and profitability. Our future revenue and profitability depend on the successful marketing of our indoor garden systems.We cannot give assurance that consumers will continue to be interested in purchasing our products.We currently use direct consumer marketing, including television commercials, infomercials, catalogue, magazine and newspaper advertising, and the Internet.If our marketing strategies fail to attract customers, our product sales will not produce future revenue sufficient to meet our operating expenses or fund our future operations. Our current or future manufacturers could fail to fulfill our orders for indoor garden systems, which would disrupt our business, increase our costs, and could potentially cause us to lose our market. We currently depend on three contract manufacturers in China to produce our indoor garden systems. These manufacturers could fail to produce the indoor garden system to our specifications or in a workmanlike manner and may not deliver the systems on a timely basis. Our manufacturers must also obtain inventories of the necessary parts and tools for production. We own the tools and dies used by our manufacturers. Our manufacturers operate in China and may be subject to business risks that fall outside our control, including but not limited to, political, currency, and regulatory risks, each of which may affect the manufacturer’s ability to fulfill our orders for indoor garden systems. In addition, weather or natural disasters in China could disrupt our supply of product.Any change in manufacturers could disrupt our ability to fulfill orders for indoor garden systems. Any change in manufacturers could disrupt our business due to delays in finding a new manufacturer, providing specifications, and testing initial production. Our revenue and level of business activity are highly seasonal, requiring us to staff our operations, incur overhead and marketing costs, purchase and manufacture inventory, and incur other operating costs in advance of having firm customer orders for our products.A material variance in actual orders relative to anticipated orders could have an adverse impact on our business. For the fiscal year ended March 31, 2011, approximately ­­­49.2% of our total net sales occurred during four consecutive calendar months (September – December).We must therefore estimate sales in advance of the anticipated peak months and operate our business during the balance of the year in such a way as to insure that we can meet the demand for our products during the peak months.This requires us to incur significant operating, marketing, and overhead expenses, and to utilize cash and other capital resources to invest in inventory in advance of having certainty as to the ultimate level of demand for our product during the peak months.Significant variations in actual demand for our products during the peak months relative to our forecast could result in our sales being limited by lack of product, our not achieving a sufficient level of sales to cover expenses incurred throughout the balance of the year, or in our having excess inventory to liquidate at potentially lower margins.In any of these cases, there could be a material adverse impact on our financial performance. We are highly reliant upon a single distribution and assembly facility.Any material disruption to the operation of this facility could adversely affect our business. In April 2011 we entered into an agreement with Wildernest Logistics Solutions, Inc. to provide fulfillment and manufacturing services from a facility based in Mexico, Missouri.We transitioned the entirety of our fulfillment and seed kit assemblyoperations to this facility in May 2011.We cannot predict with certainty whether this change will result in improved and more efficient and cost-effective operations.Any material disruption to the operation of this facility, whether caused by internal or external factors could have a material adverse impact on our business and financial performance. 12 Table of Contents We rely on third party providers in our manufacturing, warehouse, distribution, order processing, and fulfillment operations. If these parties are unwilling to continue providing services to us, or are unable to adequately perform such services for us on a cost effective basis, our business could be materially harmed. We engage third parties to perform certain critical functions supporting our business operations.Any disruption in our relationship with any of our vendors could cause significant disruption to our business and we may not be able to locate another party that can provide comparable services in a timely manner or on acceptable commercial terms.In addition, no assurance can be made that these relationships will be adequate to support our business as we follow our business plan. Our intellectual property and proprietary rights give us only limited protection, and can be expensive to defend. Our ability to produce and sell indoor garden systems exclusively depends in part on securing patent protection for the components of our systems, maintaining various trademarks, and protecting our operational trade secrets. To protect our proprietary technology, we rely on a combination of patents pending (and if granted, patents), trade secrets, and non-disclosure agreements, each of which affords only limited protection. We own the rights to 18 United States and international patent applications, three of which have been issued in the United States and three of which have issued internationally. However, the remaining patent applications may not result in issued patents and even issued patents may be challenged.We are selling our indoor garden systems prior to receiving issued patents relating to our patent applications.All of our intellectual property rights may be challenged, invalidated, or circumvented.Claims for infringement may be asserted or prosecuted against us in the future and we may not be able to protect our patents, if any more are obtained, and intellectual property rights against others. Our former employees or consultants may violate their non-disclosure agreements, leading to a loss of proprietary intellectual property. We could also incur substantial costs to assert our intellectual property or proprietary rights against others. We may face significant competition, and if we are unable to compete effectively, our sales may be adversely affected. We believe that our complete indoor garden systems offer significant benefits over traditional hydroponic industry products.There are companies in a variety of related markets including but not limited to, consumer electronics, commercial hydroponics, gardening wholesale, and soil-based gardening that are larger, better funded, have more recognizable brand names, and have experience in our channels of distribution.These companies could potentially decide to develop products to compete with our products. These companies could use hydroponic technologies, and could achieve better consumer acceptance.The success of any competing products may adversely impact us. Increases in energy prices, resulting from general economic conditions, or other factors, may raise our cost of goods sold and adversely affect our business, results of operations and financial condition. Energy costs, especially gasoline and fuel costs, are significant expenses in the delivery of our products. Increased costs resulting from general economic conditions, acts of nature, or other factors, may result in declining margins and operating results if market conditions prevent us from passing these increased costs on to our customers through timely price increases on our products. Our current AeroGarden manufacturers are located in China and therefore our product costs may be subject to fluctuations in the value of the dollar against the Chinese currency. Although we purchase our AeroGarden products in U.S. dollars, the prices charged by our factories are predicated upon their cost for components, labor and overhead. Therefore, changes in the valuation of the U.S. dollar in relation to the Chinese currency may cause our manufacturers to raise prices of our products which could reduce our profit margins. If our indoor garden systems fail to perform properly, our business could suffer with increased costs and reduced income. Through March 31, 2011, we have sold 1,035,690 AeroGardens since our inception and have provided a limited warranty with each garden sold.In addition, our indoor garden systems are “guaranteed to grow.”We therefore may be required to replace or repair products or refund the purchase price to consumers.Failure of our products to meet expectations could damage our reputation, decrease sales, increase costs related to returns and repairs, delay market acceptance of our products, result in unpaid accounts receivable, and divert our resources to remedy the malfunctions.The occurrence of any of these events would have an adverse impact on our results of operations. 13 Table of Contents From time to time, we may be subject to litigation that, if decided adversely to us, could have a material adverse impact on our financial condition. From time to time, we are a party to various litigation matters, in most cases involving ordinary and routine claims incidental to our business.We cannot estimate with certainty our ultimate legal and financial liability with respect to any such pending litigation matters.However, we believe, based on our examination of such matters, that our ultimate liability, if any, will not have a material adverse effect on our financial position, results of operations or cash flows. Risks Related to the Market for our Securities The market price of our shares may fluctuate greatly. Investors in AeroGrow bear the risk that they will not recover their investment. Effective as of May 4, 2009, our common stock ceased to be listed on The Nasdaq Stock Market and is now traded on the OTC Bulletin Board.Currently, trading in our common stock is limited, and the price per share is likely to be influenced by the price at which and the amount of shares the selling security holders are attempting to sell at any time.This could have the effect of limiting the trading price or lowering the market price to the selling security holders’ offering prices.Common stock such as ours may be subject to the activities of persons engaged in short selling securities, which generally has the effect of driving the price down. In addition, the common stock of emerging growth companies is typically subject to high price and volume volatility. Therefore, the price of our common stock has fluctuated, and may continue to fluctuate, widely. A full and stable trading market for our common stock may never develop and, as a result, stockholders may not be able to sell their shares at the time they elect, if at all. There may be substantial sales of our common stock by existing security holders which could cause the price of our stock to fall. Future sales of substantial amounts of our common stock in the public market or the perception that such sales might occur, could cause the market price of our common stock to decline and could impair the value of an investment in our common stock and our ability to raise equity capital in the future. Sales of our common stock by security holders, or even the appearance that such holders may make such sales, may limit the market for our common stock or depress any trading market volume and price before other investors are able to sell the common stock.Moreover, a number of shareholders have held their investment for a substantial period of time and may desire to sell their shares, which could drive down the price of our common stock. We can issue debt securities and shares of preferred stock without stockholder approval, which could adversely affect the rights of common stockholders. Our Articles of Incorporation allow our Board of Directors to approve the terms and conditions of debt securities and preferred stock for issuance by the Company, including but not limited to voting rights, conversion privileges and liquidation preferences, without the approval of common stockholders.The rights of the holders of our common stock may be adversely impacted as a result of the rights that could potentially be granted to holders of debt securities or preferred stock that we may issue in the future.In addition, there could be an impact on the price of our common stock because of the potential impact on the rights of common shareholders resulting from future issuances of debt or preferred stock. 14 Table of Contents Our outstanding warrants, options and additional future obligations to issue our securities to various parties, may dilute the value of an investment in AeroGrow.In addition, the terms and conditions of these securities could significantly impact the price of our common shares, and could adversely impact our ability to raise additional equity capital. As of March 31, 2011, we had reserved for issuance up to approximately 246 million additional shares of common stock under the terms of outstanding convertible notes, warrants, options, conversion of Series A Convertible Preferred and other arrangements. During Fiscal 2010, we issued an aggregate of 7,586 shares of Series A Convertible Preferred stock that now give the holders the right to convert their preferred shares into a total of 43,822,253 common shares of AeroGrow.The preferred shareholders also received 4,164 warrants to purchase additional preferred shares that now can be exercised to purchase 24,911,126 shares of AeroGrow common stock.During 2010 we issued $7.02 million in 8% Subordinated Secured Convertible Notes that now give the holders the right to convert their notes and accrued interest into 68,842,846 common shares of AeroGrow.The note holders also received 70,200,000 warrants to purchase common shares of AeroGrow. As part of the actions necessary to proceed with the transactions anticipated by our pending network marketing initiative, we have agreed to adjust the terms of the 8% Subordinated Secured Convertible Notes and warrants which, in turn will trigger an anti-dilution adjustment to the conversion price of the Series A Convertible Preferred shares.Giving effect to the adjustments to the conversion and exercise prices, there will be an aggregate of approximately 94 million shares of Common Stock reserved for issuance pursuant to the conversion of the Series A Convertible Preferred which is outstanding and the underlying warrants, and approximately 222 million shares of Common Stock reserved for issuance pursuant to the conversion of the 8% Subordinated Secured Convertible Notes and the underlying warrants. For the length of time the convertible notes, warrants, options and preferred shares are outstanding, the holders will have an opportunity to profit from a rise in the market price of our common stock without assuming all the risks of common share ownership. This may adversely affect the terms upon which we can obtain additional capital. The holders of such derivative securities would likely exercise or convert them at a time when we would be able to obtain equity capital on terms more favorable than the exercise or conversion prices provided by the notes, warrants or options. Further, future sales of substantial amounts of these shares, or the perception that such sales might occur, could cause the market price of our common stock to decline and could impair the value of an investment in our common stock and our ability to raise equity capital in the future. For more detail on the Series A Convertible Preferred securities, the 8% Subordinated Secured Convertible Notes, and our pending transactions to pursue the network marketing sales channel, see Item 7 - Management’s Discussion and Analysis of Financial Condition – Liquidity and Capital Resources, and Item 9B. Other Information of this Annual Report on Form 10-K for the year ended March 31, 2011.In addition, see Note 2 – Notes Payable and Long Term Debt and Note 7 – Stockholders’ Equity in the accompanying Notes to Financial Statements. If an exemption from registration on which we have relied for any of our past offerings of common stock or warrants is challenged legally, our principals may have to spend time defending claims, and we would then risk paying expenses for defense, rescission, and/or regulatory sanctions. To raise working capital, we offered common stock and warrants in private transactions that we believed to be exempt from registration under the Securities Act and state securities laws. In 2004 we conducted a state-registered offering in Colorado of common stock and warrants, intended to be exempt from registration under the Securities Act as an intrastate offering. However, because we are incorporated in Nevada, the offering did not satisfy all of the requirements for an intrastate offering. This could result in investors or regulators asserting that the Colorado offering and/or private offerings subsequent to the Colorado offering (if the private offerings were integrated with the Colorado offering) violated the Securities Act. There can be no assurance that investors or regulators will not be successful in asserting a claim that these transactions should not be integrated. In the event that one or more investors seeks rescission, with resulting return of investment funds and interest at a market rate, or that state or federal regulators seeks sanctions against us or our principals, we would spend time and financial resources to pay expenses for defense, rescission awards, or regulatory sanctions. The use of funds would reduce the capital available to operate our business. No assurance can be given regarding the outcome of any such actions. 15 Table of Contents ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.DESCRIPTION OF PROPERTY We lease a 21,012 square foot office space in, Boulder, Colorado, with a current monthly rent of $19,261. We also pay our proportionate share of building taxes, insurance and operating expenses. The initial term continues until January 31, 2012, unless modified under specified circumstances. The agreement contains other standard office lease provisions. During the fiscal year ended March 31, 2011, we also rented approximately 90,400 square feet of warehouse and manufacturing space in Indianapolis, Indiana at the rate of $16,950 per month.We closed this facility and terminated the lease in May 2011. While our facilities appear adequate for the foreseeable future, we may add space to meet future growth as needed. Upon expiration of our current leases, we believe that we will be able to either renew our existing leases or arrange new leases in nearby locations on acceptable terms. We believe that these properties are adequately covered by insurance. ITEM3.LEGAL PROCEEDINGS From time to time, we are party to various litigation matters, in most cases involving ordinary and routine claims incidental to our business.We cannot estimate with certainty our ultimate legal and financial liability with respect to any such pending litigation matters.However, we believe, based on our examination of such matters, that our ultimate liability, if any, will not have a material adverse effect on our financial position, results of operations or cash flows. ITEM 4. RESERVED PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock has been listed on the OTC Bulletin Board (the “OTCBB”) since June 9, 2009 under the symbol AERO.In the past, our common stock was listed on the Pink Sheets Electronic OTC Market from May 4, 2009 through June 9, 2009, on the NASDAQ Capital Market from June 13, 2007, to May 1, 2009, and on the OTCBB from January 8, 2007 to June 12, 2007. 16 Table of Contents Price Range of Common Stock The following table sets forth, for the periods indicated, the high and low daily closing prices of our common stock for the two most recently completed fiscal years while trading on the markets noted above. Fiscal Year Ended 3/31/11 Fiscal Year Ended 3/31/10 High Low High Low 1st Quarter - Ended June 30 $ 2nd Quarter - Ended Sept 30 $ 3rd Quarter - Ended Dec 31 $ 4th Quarter - Ended Mar 31 $ Holders As of May 31, 2011, we had approximately 485 holders of record of our common stock. Dividends We have never declared or paid cash dividends on our common stock. We currently intend to retain all available funds and any future earnings for use in the operation of our business and do not anticipate paying any cash dividends in the foreseeable future. Any future determination to declare cash dividends will be made at the discretion of our board of directors, subject to compliance with covenants under any existing financing agreements, which may restrict or limit our ability to declare or pay dividends, and will depend on our financial condition, results of operations, capital requirements, general business conditions, and other factors that our board of directors may deem relevant. Equity Compensation Plan Information The equity compensation plan information called for by Item 201(d) of Regulation S-K is set forth in Item 12 of Part III of this Annual Report under the heading “Equity Compensation Plan Information.” Company Stock Performance The following graph compares the cumulative total stockholder return data for our stock for the period beginning April 1, 2008 and ending on March 31, 2011 to the cumulative return over such period of (i) The Russell 2000 Index (RUT) and (ii) the Russell Microcap Index (IWC). The graph assumes $100 was invested on March 31, 2008 in our Common Stock and in each of the comparative indices. Note that the historical stock price performance on the following graph is not necessarily indicative of future stock price performance. 17 Table of Contents ITEM 6. SELECTED FINANCIAL DATA Consolidated Statements of Operations Data Fiscal Years ended March 31, Revenues $ $ $ Cost of revenue Research and development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) ) Other (income) expense Net loss $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted Consolidated Balance Sheet Data March 31, Cash and cash equivalents $ $ $ Total assets $ $ $ Total liabilities $ $ $ Total stockholders’ equity (deficit) $ ) $ ) $ ) 18 Table of Contents ITEM7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Annual Report on Form10-K (“Annual Report”), including the “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” contains forward-looking statements regarding future events and our future results that are based on current expectations, estimates, forecasts, and projections about the industry in which we operate and the beliefs and assumptions of our management. Words such as “expects,” “anticipates,” “targets,” “goals,” “projects,” “may,” “will,” “would,” “could,” “intends,” “plans,” “believes,” “seeks,” “estimates,” variations of such words, and similar expressions are intended to identify such forward-looking statements. These forward looking statements may include, among others, statements concerning our expectations regarding our business, growth prospects, revenue trends, operating costs, working capital requirements, access to funding, competition, results of operations and other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts. These forward-looking statements are only predictions that are subject to risks, uncertainties, and assumptions that are difficult to predict. Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. Factors that might cause or contribute to such differences include, but are not limited to, those discussed in this Report under the section entitled “Risk Factors” in Item1A of PartI and elsewhere, and in other reports we file with the SEC, specifically the most recent reports on Form10-Q. While forward-looking statements are based on reasonable expectations of our management at the time that they are made, you should not rely on them. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. Executive Overview We are in the business of developing, marketing, and distributing advanced indoor aeroponic and hydroponic garden systems. After several years of initial research and product development, we began sales activities in March 2006. Since that time we have expanded our operations and currently offer more than 15 different indoor garden models, more than 50 seed kits, and various gardening and kitchen accessories.Although our business is focused on the United States and Canada, our products are available in nine other countries. During the fiscal year ended March 31, 2010 (“Fiscal 2010”), and continuing through the fiscal year ended March 31, 2011 (“Fiscal 2011”), we scaled back our operations as a result of the general economic downturn and the resulting decline in consumer confidence and spending.We also determined that broad distribution through retail channels was not appropriate for a company at our stage of development because of relatively low profit margins, high capital requirements, and the operational requirements of our retailer customers.As of March 31, 2011, our products were offered in approximately 575 storefronts in North America, as compared to approximately 1,290 stores as of March 31, 2010.Going forward, we plan to continue selling through our largest retailer customer that comprised approximately 60.4% of our sales to retailers during Fiscal 2011. Beginning in late Fiscal 2010 and continuing through Fiscal 2011, we re-focused our efforts towards building our direct-to-consumer business, which carries higher margin opportunity. To position our business for the future, we have substantially increased the depth and breadth of our direct sales distribution channels to include a direct mail catalogue business with approximately 2.8 million catalogues mailed in Fiscal 2011, print ads in national magazines, web sales, infomercials, mall kiosks, and long-form and short-form infomercials.In Fiscal 2011, approximately 79.3% of our total sales were to direct customers. To further our strategic shift towards direct-to-consumer selling, we began investigating the network marketing channel of distribution during Fiscal 2011.Network marketing, which is also known as direct selling or multi-level marketing, involves person-to-person selling through independent distributors, which we believe represents a logical potential next step in our stated strategy to move the marketing and selling of AeroGrow products closer to the end consumer.In April 2011, we entered into a Licensing Agreement with Cyrano Partners, LLC (“Cyrano”) under which Cyrano began to offer our products in the network marketing sales channel.Simultaneously we entered into a Transaction Agreement with Cyrano to form a joint venture to pursue the network marketing sales channel, subject to the achievement of certain conditions precedent, including an obligation on the part of Cyrano to raise the capital necessary to fund the joint venture.Cyrano was unable to satisfy the funding condition precedent and, in August 2011, the Licensing Agreement and the Transaction Agreement were terminated.(For further information on the Cyrano transactions, please refer to Item 9B. Other Information of this Annual Report on Form 10-K for the year ended March 31, 2011.) 19 Table of Contents During Fiscal 2010 we began the process of re-capitalizing the Company by issuing approximately $6.7 million in convertible preferred shares.In addition, we negotiated deferred payment arrangements with certain vendors, negotiated reduced balances with certain vendors, and reduced the amount of our interest-bearing debt and our accounts payable obligations.Nonetheless, we continued to face cash and liquidity constraints during Fiscal 2010 that were, at times, severe, and that had a material impact on our ability to operate our business.During Fiscal 2011, we issued $7,020,000 in three-year convertible secured subordinated debt and $1,500,000 in short-term convertible debt to supplement our internal cash sources and to address our liquidity constraints. Despite the capital raised during the last two fiscal years, we continue to face severe cash and liquidity constraints.Our ability to continue as a going concern is dependent upon our ability to generate sufficient cash flows to meet our obligations on a timely basis, to obtain additional capital as may be required, and ultimately to attain profitable operations.We believe we will need to raise new capital to meet our cash requirements for the next twelve months.Management is in the process of attempting to raise the additional capital required to support our operations; however, there can be no assurances given that we will be successful in raising such additional capital.In such an event we would take such actions as are available to us to reduce our cash requirements; however, there can be no assurances given that we would be able to reduce our cash requirements in the amount, or in the timeframe, necessary to enable us to continue operating and we may be forced to dissolve the company or file for bankruptcy.Assuming our current costs of operations remain relatively unchanged over the next several months, we believe that our present cash and cash equivalents, in combination with our projected operating results, may not be sufficient to fund our operations beyond the second fiscal quarter of the fiscal year ending March 31, 2012. Our Critical Accounting Policies Inventory Inventories are valued at the lower of cost, determined by the first-in, first-out method, or market. Included in inventory costs where the Company is the manufacturer are raw materials, labor and manufacturing overhead. The Company records the raw materials at delivered cost. Standard labor and manufacturing overhead costs are applied to the finished goods based on normal production capacity as prescribed under ASC 330 (prior authoritative guidance: Accounting Research Bulletin (“ARB”) No. 43, Chapter 4, Inventory Pricing).A majority of the Company’s products are manufactured overseas and are recorded at cost. March 31, 2011 March 31, 2010 Finished goods $ $ Raw materials $ $ The Company determines an inventory obsolescence reserve based on management’s historical experience and establishes reserves against inventory according to the age of the product.As of March 31, 2011, the Company had reserved $848,794 for inventory obsolescence and as of March 31, 2010 the Company had reserved $670,134. Revenue Recognition The Company recognizes revenue from product sales, net of estimated returns, when persuasive evidence of a sale exists: that is, a product is shipped under an agreement with a customer; risk of loss and title has passed to the customer; the fee is fixed or determinable; and collection of the resulting receivable is reasonably assured. The Company records estimated reductions to revenue for customer and distributor programs and incentive offerings, including promotions and other volume-based incentives. Certain incentive programs require the Company to estimate based on industry experience the number of customers who will actually redeem the incentive. At March 31, 2011 and March 31, 2010, the Company had accrued $23,889 and $80,119 respectively, as its estimate for the foregoing deductions and allowances.In addition, for the fiscal year ended March 31, 2011 and March 31, 2010, the Company had accrued $0 and $66,000 for possible returns or price markdowns associated with several large retailer accounts along with $17,791 and $21,207 of general allowance for potential returns.These accruals were recorded as bad debt expense, and an increase in allowance for bad debt, which reduced net trade receivables relating to retailers. 20 Table of Contents Warranty and Return Reserves The Company records warranty liabilities at the time of sale for the estimated costs that may be incurred under its basic warranty program. The specific warranty terms and conditions vary depending upon the product sold but generally include technical support, repair parts and labor for periods up to one year. Factors that affect the Company’s warranty liability include the number of installed units currently under warranty, historical and anticipated rates of warranty claims on those units, and cost per claim to satisfy the Company’s warranty obligation.Based upon the foregoing, the Company has recorded as of March 31, 2011 and March 31, 2010 a provision for potential future warranty costs of $22,105 and $55,842, respectively. The Company reserves for known and potential returns and associated refunds or credits related to such returns based upon historical experience. In certain cases, customers are provided a fixed allowance, usually in the 1% to 2% range, to cover returned goods from which this allowance is deducted from payments from such retailers. As of March 31, 2011 and March 31, 2010, the Company has recorded a reserve for customer returns of $44,315 and $47,398, respectively. Shipping and Handling Costs Shipping and handling costs associated with inbound freight are recorded in cost of revenue. Shipping and handling costs associated with freight out to customers are also included in cost of revenue. Shipping and handling charges paid by customers are included in product sales. Stock Based Compensation The Financial Accounting Standards Board (“FASB”) issued ASC 710-10-15 (prior authoritative guidance: FASB Statement No. 123R, Share-Based Payment). The Securities and Exchange Commission (“SEC”) provided for a phase-in implementation process, which required adoption of the new accounting standard no later than January 1, 2006.ASC 710-10-15 requires accounting for stock options using a fair-value-based method as described in such statement and recognizing the resulting compensation expense in the Company’s financial statements. Prior to January 1, 2006, the Company accounted for employee stock options using the intrinsic value method under APB No. 25, “Accounting for Stock Issued to Employees” and related Interpretations, which generally results in no employee stock option expense. The Company uses the Black-Scholes option valuation model to estimate the fair value of stock option awards issued under ASC 710-10-15.In addition, the Company uses the “simplified” method for determining the expected term of its “plain vanilla” stock options as permitted.For the years ended March 31, 2011, March 31, 2010, March 31, 2009, equity compensation in the form of stock options and grants of restricted stock totaled $138,804, $452,393, and $723,406, respectively, and is included in the accompanying Statements of Operations in the following categories: Years ended March 31 General and administrative $ $ $ Research and development - Sales andmarketing Total $ $ $ Advertising and Production Costs The Company expenses all production costs related to advertising, including, print, television, and radio advertisements when the advertisement has been broadcast or otherwise distributed.The Company records media costs related to its direct-to-consumer advertisements, inclusive of postage and printing costs incurred in conjunction with mailings of direct response catalogues, and related direct response advertising costs, in accordance with the Statement of Position, ASC 340-20-25 (prior authoritative guidance: SOP 93-7, Reporting on Advertising Costs). In accordance with ASC 340-20-25, direct response advertising costs incurred should be reported as assets and should be amortized over the estimated period of the benefits, based on the proportion of current period revenue from the advertisement to probable future revenue. As of March 31, 2011 and March 31, 2010, the Company had deferred $3,386 and $19,058, respectively, related to such media costs. Advertising expenses for the years ended March 31, 2011, March 31, 2010 and March 31, 2009 were $1,542,939, $2,299,431and $5,101,910, respectively. 21 Table of Contents Research and Development Research, development, and engineering costs are expensed as incurred, in accordance with ASC 730-10-25 (prior authoritative guidance: SFAS No. 2, Accounting for Research and Development Costs).Research, development, and engineering expenses primarily include payroll and headcount related costs, contractor fees, infrastructure costs, and administrative expenses directly related to research and development support. Deferred Debt Issuance Costs The Company capitalizes debt issuance costs that are directly attributable to realizing the proceeds of the debt issued and these costs are amortized over the contractual life of the debt. New Accounting Pronouncements In May2011, the FASB issued ASU No.2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs or ASU 2011-04, which changes the wording used to describe the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements in order to improve consistency in the application and description of fair value between U.S. GAAP and International Financial Reporting Standards (“IFRS”). ASU 2011-04 clarifies how the concepts of highest and best use and valuation premise in a fair value measurement are relevant only when measuring the fair value of nonfinancial assets and are not relevant when measuring the fair value of financial assets or of liabilities. In addition, the guidance expanded the disclosures for the unobservable inputs for Level 3 fair value measurements, requiring quantitative information to be disclosed related to (1)the valuation processes used, (2)the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs, and (3)use of a nonfinancial asset in a way that differs from the asset’s highest and best use. The revised guidance is effective for interim and annual periods beginning after December15, 2011 and early application by public entities is prohibited. The Company is currently evaluating the potential impact of adopting this guidance on its consolidated financial position and results of operations. Inflation and Seasonality We do not currently expect inflation to have a significant effect on our operations. Because our indoor garden systems are designed for an indoor gardening experience, we experience slower sales in the United States during the late spring and summer months when our consumers may tend to garden outdoors.In addition, we have experienced increased sales during the holiday season in the fourth calendar quarter (the third quarter of our fiscal year).We sell to our international distributors in US Dollars thereby minimizing effects from currency fluctuations.We purchase our gardens and other accessory products from Chinese manufacturers, and these purchases are denominated in US Dollars.However, over time, the cost of the products we procure from China may be affected by changes in the value of the US Dollar relative to the Chinese currency and/or by labor and material cost increases faced by our Chinese manufacturers. 22 Table of Contents Results of Operations The following table sets forth, as a percentage of sales, our financial results for the last three fiscal years: Fiscal Years Ended March 31, Revenue Product sales- retail % % % Product sales- direct-to-consumer % % % Product sales- international % % % Total sales % % % Operating expenses Cost of revenue % % % Research and development % % % Sales and marketing % % % General and administrative % % % Total operating expenses % % % Loss from Operations -32.5
